DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 11-13 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tofigh et al. (hereinafter ‘Tofigh’, Patent No. 10,820,045 (prior publication, US 2017/0332142).

Regarding claims 1, 8,  11 and 17, Tofigh teaches an apparatus (with corresponding method) (108, 106.1 or 102, Fig. 1) for decoding video content enabling substitution of partial-frame image data during playback, the apparatus comprising at least one processor coupled to a memory for holding data and executable instructions that when executed by the at least one processor (Fig. 13; col. 10 lines 7-67) cause the apparatus to perform: 
decoding a frame of video data from at least one of a source video stream or a source video file (col. 2 lines 37-43; col. 5 lines 5-14); 
correlating the frame of video data to unique metadata for the frame, wherein the unique metadata defines a substitution image for a region less than an entirety of the frame (col. 3 lines 53-62; col. 5 lines 5-50); 
preparing an altered frame at least in part by substituting the region of the frame with the substitution image (col. 3 line 63 to col. 4 line 27); and 
placing the altered frame in a frame queue of a computer memory instead of the frame, for at least one of play-out or storage (col. 4 lines 17-40).  
For claims 11 and 17:
An apparatus for encoding video content enabling substitution of partial-frame image data (102 and 114, Fig. 1).
Regarding claims 2 and 12, Tofigh teaches further comprising repeating the decoding, the correlating, the preparing and the placing for each successive frame of the at least one of a source video stream or a source video file (the alteration is performed over video which is a sequence of frames, as seen on figs. 5-7).  

	Regarding claims 3 and 13, Tofigh teaches further comprising decoding the substitution image (col. 5 lines 7-14, where the output content, including the image alteration, is transcoded).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-7, 9, 10, 14-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tofigh et al. (hereinafter ‘Tofigh’, Patent No. 10,820,045) in view of Gordon et al. (hereinafter ‘Gordon’, Pub. No. 2008/0170622).

Regarding claims 4, 9, 14 and 18, Tofigh teaches all the limitations of the claims they depend on. On the other hand, Tofigh does not explicitly teach 
wherein the correlating comprises reading a playlist that identifies each frame correlated to a substitution image mapped to the region of the frame.  

However, in an analogous art, Gordon teaches a system that substitutes portions of frames based on playlist information which maps regions to the frames ([0046]; [0074]; [0085]-[0088]). The playlist is an XML format ([0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tofigh’s invention with Gordon’s feature of using a playlist mapping the substitution image to the frame for the benefit of accurately aligning and matching the replaced to the substituting element.

Regarding claims 5, 15 and 19, Tofigh and Gordon teach wherein the playlist comprises an XML file (Gordon: [0046]; [0049]).

Regarding claims 6, 10, 16 and 20, Tofigh teaches all the limitations of the claims they depend on. On the other hand, Tofigh does not explicitly teach 
wherein the region of the frame comprises discontinuous sub-regions and the substitution image includes a portion corresponding to each of the sub-regions. 
However, in an analogous art, Gordon teaches a system that substitutes portions of frames based on playlist information which maps regions to the frames ([0046]; [0074]; [0085]-[0088]). The playlist is an XML format ([0049]). Gordon teaches that the playlist maps contiguous and non-contiguous areas of the frame ([0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tofigh’s invention with Gordon’s feature of mapping discontinuous regions of the frame for the benefit of allowing multiple substitutions on the frame and easily locating independent areas.

 Regarding claim 7, Tofigh teaches all the limitations of the claims they depend on. On the other hand, Tofigh does not explicitly teach wherein substituting the region of the frame with the substitution image comprises overwriting each pixel of the region with a pixel of the substitution image.  
However, in an analogous art, Gordon teaches a system that substitutes portions of frames based on playlist information which maps regions to the frames ([0046]; [0074]; [0085]-[0088]). The playlist is an XML format ([0049]). Gordon teaches that the playlist maps contiguous and non-contiguous areas of the frame ([0065]). Additionally, Gordon allows filling the areas with the pixels of the substituting element and extrapolating pixel values if they are not exactly the same size as the substituted area ([0090]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tofigh’s invention with Gordon’s feature of overwriting (replacing/filling/extrapolating) pixels of the region with a pixel of the substituting element for the benefit of displaying the substituting element with its own pixel values and avoid distortions. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S PARRA whose telephone number is (571)270-1449. The examiner can normally be reached M-F: Mostly 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-2721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR S PARRA/Primary Examiner, Art Unit 2421